DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaugg et al. (US Patent Application Publication Number 2018/0148011) in view of Han (US Patent Application Publication Number 2013/0049669).
Regarding claims 1 and 2, Zaugg discloses a seat operation range setting system comprising: a lower rail (2) disposed on a frame mounted to a floor panel of a chassis; an upper rail (3) installed so as to be slidable along the lower rail; a contactless sensor (associated with 7) connected to the upper rail, the contactless sensor being configured to sense a bracket (at 9) disposed at one side of the lower rail.  While Zaugg further discloses measuring and controlling the seat position, the “ON/OFF” and virtual 
Regarding claim 3, Zaugg, modified as described, discloses a system as explained above and Han further discloses a motor configured to drive a seat; and a Hall sensor configured to output a pulse based on a rotation amount of the motor.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a sensor arrangement as taught by Han in Zaugg’s device because this could further improve safety and convenience for various users. 
Regarding claims 4-10, Zaugg, modified as described, discloses a system as explained above but does not disclose the functionality as claimed.  Han further at least discloses storing numbers of pulses, setting compensated positions, and accounting for sensor error/malfunction.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide functionality as taught by Han in Zaugg’s device because this could further improve safety and convenience for various users.  Note that even if Han does not disclose the specific positioning and response arrangements as claimed, as such changes in size, arrangement, and ranges require only routine skill in the art, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to provide such functionality based on routine variation because this could further improve safety and convenience for various users.
  Regarding claims 11-15, Zaugg, modified as described, discloses a system as explained above including the bracket having a shape extending in a direction in which the lower rail extends, andAttorney Docket No. CU-75029 an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636